Reversing.
By condemnation had under section 3766b, Ky. Stats., the Warfield Natural Gas Company has acquired an easement to construct and maintain a pipe line and a telephone line across the lands of Wm. A. Wills et al.
This pipe is buried in the earth, and except for the inconvenience of working around these telephone poles, this strip can be cultivated the same as before. The strip affected is 20 feet wide, 83 rods long, contains less than an acre, for which the price was fixed by the jury at $600, and the company appeals.
For reasons given in, and upon the authority of, Warfield Natural Gas Co. v. Laferty et al., 232 Ky. 248,22 S.W.2d 611, this judgment is reversed.